Citation Nr: 0015560	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  96-27 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability claimed as the result of a 
cholecystectomy at a Department of Veterans Affairs (VA) 
medical center (MC) in February 1971.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1950 to April 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision in which the VA Winston-
Salem, North Carolina, Regional Office (RO) denied benefits 
under 38 U.S.C.A. § 1151 for additional disability claimed as 
the result of a cholecystectomy performed at a VAMC in 
February 1971.  

In August 1997, the case was remanded to the RO for 
additional development.  Upon completion of this development 
the RO again denied the veteran's claim.  Accordingly, the 
case is back before the Board for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  In the course of the veteran's cholecystectomy at a VA 
medical facility in February 1971, a midline incision was 
made in his abdomen.

3.  As a consequence of the February 1971 cholecystectomy 
midline incision, the veteran developed additional 
disability, an incisional hernia, which required surgical 
repair.


CONCLUSION OF LAW

Entitlement to benefits under 38 U.S.C.A. § 1151 for an 
incisional hernia, as a result of a cholecystectomy at a VAMC 
in February 1971, is warranted.  38 U.S.C.A. §§ 1151, 5107(a) 
(West 1991); 38 C.F.R. § 3.358 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Specifically, the Board finds that a private 
medical statement dated in April 1993 which relates his 
incisional hernia to his February 1971 surgery at the VA is 
sufficient to well ground his claim.  Further, he has not 
alleged, nor does the evidence show, that any records of 
probative value that have not already been obtained are 
available.  The RO has made all reasonable attempts to obtain 
from the VA medical center where the surgery was performed 
treatment notes and other documentation surrounding the 
February 1971 surgery.  The Board accordingly finds that the 
duty to assist the, mandated by § 5107(a), is met.  

The veteran contends, in essence, that VA doctors used a 
vertical and not a horizontal incision for his 
cholecystectomy in February 1971, and that as a result of the 
vertical incision, his "stomach collapsed and his intestines 
dropped."  

The laws and regulations in effect at the time the veteran 
filed his claim provided that a veteran was entitled to 
additional compensation if he or she was injured as a 
consequence of hospitalization or treatment, and such injury 
or aggravation resulted in additional disability.  
Specifically, in pertinent part, 38 U.S.C.A. § 1151 provided: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, disability or death compensation 
. . . shall be awarded in the same manner 
as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (West 1991).  The regulation implementing 
that statute, 38 C.F.R. § 3.358, provided, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

The Board notes that in 1994, the Supreme Court affirmed 
decisions of the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) and the Federal Circuit Court of Appeals, which had 
essentially found that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection and that the 
elements of fault or negligence were not a valid part of the 
implementing regulation.  See Brown v. Gardner, 513 U.S. 115 
(1994).  

In light of the Supreme Court's decision, the VA amended 38 
C.F.R. § 3.358(c), the regulation implementing 38 U.S.C.A. 
§ 1151, to eliminate the requirement of fault.  Thus, where a 
causal connection existed and no willful misconduct was 
shown, and the additional disability did not fall into one of 
the listed exceptions, the additional disability would be 
compensated as if service connected.  Id.  Parenthetically, 
in response to Gardner, the statutory authority for the 
regulation was subsequently once more amended effective in 
October 1997 to again require fault on the part of the VA.  
See 38 U.S.C.A. § 1151 (West 1991 and West Supp. 1999).  
Cases filed prior to October 1, 1996, such as the veteran's, 
are governed by Gardner, and claimants are not required to 
show an element of fault on the part of VA.  Accordingly, the 
ultimate issue before the Board is whether the veteran's 
February 1971 VA surgery resulted in additional disability 
identified as an incisional hernia.   

The medical evidence shows that the veteran was hospitalized 
at a VA medical facility from February 5, 1971 to February 
24, 1971, and that during this hospitalization he underwent a 
cholecystectomy.  The diagnoses were cholelithiasis and a 
small hiatal hernia and diverticulosis.  A standard upper 
midline incision was used.  The surgical and discharge 
reports note that the  surgery was without complications.  He 
did well postoperatively with the exception of a low grade 
fever for the first few postoperative days.  At discharge the 
wound was healed.

From hospital discharge in 1971 until 1990, there is no 
indication of treatment for an abdominal problem.  In April 
1993 a private physician noted that the veteran was treated 
in his office.  A large quite symptomatic abdominal 
incisional hernia was diagnosed.  The incisional hernia was 
attributed to the veteran's cholecystectomy.  In July 1993, 
the veteran underwent esophagogastroduodenoscopy and 
reduction and repair of a large, chronically incarcerated 
epigastric incisional hernia using a mesh prosthesis.  
Surgical notes indicate that at the cholecystectomy surgical 
scar there appeared to be complete fascial disruption of the 
lower third of the epigastric midline of the scar with some 
areas of smaller herniations superior to that level.
In February 1994, a VA physician reviewed the 1971 treatment 
records and opined that there was no negligence on the part 
of the VA in the 1971 treatment, and that incisional hernias 
were a potential complication of any celiotomy incision.  
Since negligence on the part of the VA is not a factor in 
this claim, the opinion is relevant only to the extent that 
it acknowledges that incisional hernias can be related to the 
type of surgery the veteran had at the VA.  This conclusion 
was confirmed in a December 1997 statement by another VA 
physician who reviewed the claims file.  This examiner noted 
that a midline incision was used for the cholecystectomy in 
February 1971 to evaluate the veteran's hiatal hernia, and 
acknowledged that in 1989 the veteran developed an incisional 
hernia from the midline incision.  He further added that the 
incisional hernia was repaired in 1993 without recurrence and 
that incisional hernias were a potential complication of 
celiotomy incisions.  Based on the length of time between the 
surgery and the onset of the incisional hernia, and the 
veteran's weight gain during this timeframe, the examiner 
went on to opine that his increased weight was the main cause 
of the incisional hernia, and that the incisional hernia in 
no way caused a collapsed stomach or dropped intestines.  He 
concluded that the veteran's current problems were not 
related to the procedure he had in 1971, and that he had no 
additional disability which was not a normal consequence of 
his previous procedure.  

The veteran also submitted private medical records from 1997-
98 revealing that he was being treated for dysphagia, 
gastroesophageal reflux, Schatzki's ring, and a hiatal 
hernia.  None of these disorders has been related to either 
his 1971 VA surgery or to his July 1993 surgery to repair the 
incisional hernia.  In fact, the December 1997 statement 
notes that the current problems were not related to his 
surgery in 1971.

Based on the medical evidence of record, the Board finds the 
veteran's incisional hernia for which surgery was required in 
July 1993 was an additional disability from his 1971 
cholecystectomy.  This conclusion is supported by the April 
1993 statement by the veteran's private physician, and the 
July 1993 surgical and post-surgical notes.  Additionally, as 
noted, the two VA physician's statements acknowledge that 
incisional hernias are potential complications of the 
veteran's type of surgery.  

With regard to the December 1997 VA examiner's conclusion 
that no additional disability occurred, the Board initially 
notes that an incisional hernia can not be excluded as an 
additional disability by classification as a normal or 
"necessary consequence" of the cholecystectomy because it 
is neither certain to result from such an operation nor is it 
an intended result; as required for a such a classification.  
38 C.F.R. § 3.358(3) (1999).  Moreover, while this statement 
suggests that the veteran's weight was the main factor in the 
onset of his incisional hernia, it does not state that the 
original incision was not also a causal factor.  In fact, it 
is noteworthy that without the original "incision" from 
1971, an "incisional" hernia would not be possible, 
regardless of the veteran's weight.  Nothing in either the 
December 1997 statement, nor the other medical evidence of 
record, contraindicates a finding that the veteran's 
incisional hernia was causally related to his cholecystectomy 
in 1971.  Therefore, the Board finds that the veteran has 
additional disability, in the form of residuals of an 
incisional hernia repair, as a result of cholecystectomy at a 
VAMC in 1971, and that he is entitled to benefits under 
38 U.S.C.A. § 1151 for such disability.  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
postoperative residuals of an incisional hernia due to a 
cholecystectomy at a VAMC in February 1971, is granted.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

